ELLINGTON, Presiding Judge.
In McKinney v. Fuciarelli, 298 Ga. 873 (785 SE2d 861) (2016) the Supreme Court of Georgia reversed Division 2 of our opinion in Fuciarelli v. McKinney, 333 Ga. App. 577 (773 SE2d 852) (2015), holding that the Georgia Taxpayer Protection Against False Claims Act, OCGA § 23-3-120 et seq., requires the Attorney General to approve taxpayer retaliation claims brought under subsection (1) of the Act. Accordingly, we vacate Division 2 of our opinion and adopt the opinion of our Supreme Court as our own in place of that division.

Judgment affirmed.


Barnes, P. J., Phipps, P. J., Dillard, McFadden, Ray and McMillian, JJ., concur.